FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUPERTO TELLEZ-MEZA,                             No. 11-71179

               Petitioner,                       Agency No. A075-469-217

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Ruperto Tellez-Meza, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We dismiss the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over Tellez-Meza’s petition for review of the denial of

his motion to reopen because the agency’s underlying order terminating his

removal proceedings was not a final order of removal. See Alcala v. Holder, 563

F.3d 1009, 1013-16 (9th Cir. 2009); see also 8 U.S.C. § 1252(b)(9) (“Judicial

review of all questions of law and fact . . . shall be available only in judicial review

of a final order [of removal].”).

      PETITION FOR REVIEW DISMISSED.




                                            2                                    11-71179